              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
              CIVIL CASE NO. 3:19-cv-00473-MR-WCM


TRACEY ARMSTRONG,                   )
                                    )
                     Plaintiff,     )
                                    )
     vs.                            )           ORDER
                                    )
ANDREW SAUL,                        )
Commissioner of Social Security,    )
                                    )
                     Defendant.     )
___________________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Motion for Fees

Pursuant to the Equal Access to Justice Act [Doc. 20].

     The Plaintiff seeks an award of attorney’s fees in full satisfaction of any

and all claims by the Plaintiff in this case pursuant to the Equal Access to

Justice Act, 28 U.S.C. § 2412 (“EAJA”).        [Doc. 20].   The parties have

stipulated to an award of $9,879.30. [Doc. 22]. In light of the Court’s prior

remand of this matter, and in the absence of any contention by the

Commissioner that his position was substantially justified or that special

circumstances exist that would render an award of attorney’s fees unjust, the

Court concludes that the Plaintiff is entitled to an award of attorney’s fees

under the EAJA.



     Case 3:19-cv-00473-MR-WCM Document 23 Filed 11/10/20 Page 1 of 3
      The Plaintiff requests that the EAJA award be paid directly to Plaintiff’s

counsel as the Plaintiff’s assignee. In support of this request, the Plaintiff

has submitted a fee agreement executed by the Plaintiff, pursuant to which

the Plaintiff has agreed to assign any EAJA fee award in favor of counsel.

[Doc. 21-1]. The Court finds that the Commissioner should accept this

assignment of the awarded fees by the Plaintiff to counsel and upon receipt

of such assignment, the Commissioner will pay that award of fees directly to

Plaintiff’s counsel, provided that it is shown that the Plaintiff does not owe

any debt to the United States Government which is subject to offset. See

Astrue v. Ratliff, 560 U.S. 286 (2010).

      IT IS, THEREFORE, ORDERED that:

      (1)   The Plaintiff’s Motion [Doc 20] is hereby GRANTED, and the

            Plaintiff is hereby awarded attorney’s fees in the amount of Nine

            Thousand Eight Hundred Seventy-Nine Dollars and Thirty Cents

            ($9,879.30), which sum is in full satisfaction of any and all claims

            by the Plaintiff in this case pursuant to 28 U.S.C. § 2412(d);

      (2)   Within thirty (30) days of the entry of this Order, or some other

            time as determined by the Court upon good cause shown, the

            Commissioner shall inform Plaintiff’s counsel whether the

            Plaintiff owes a debt to the Government by which this fee award
                                       2



     Case 3:19-cv-00473-MR-WCM Document 23 Filed 11/10/20 Page 2 of 3
      may be offset. Before any funds are disbursed to counsel, the

      Plaintiff’s counsel shall provide a valid fee assignment to the

      Defendant;

3)    In the event that past-due benefits are awarded on remand, the

      Plaintiff shall have sixty (60) days after being served with notice

      of the past-due benefits award to file for an award of fees

      pursuant to the Social Security Act, 42 U.S.C. § 406(b); and

(4)   No additional Petition pursuant to 28 U.S.C. § 2412(d) may be

      filed.

IT IS SO ORDERED.        Signed: November 10, 2020




                                  3



Case 3:19-cv-00473-MR-WCM Document 23 Filed 11/10/20 Page 3 of 3
